Citation Nr: 1021765	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file subsequently was 
transferred to the RO in Louisville, Kentucky.

In September 2007, the Veteran and his spouse testified 
before the undersigned Veterans Law Judge in a hearing held 
at the RO; a transcript of that hearing is of record.

The case was previously before the Board in February 2008, at 
which time the Board denied the claims.  The Veteran appealed 
the Board's February 2008 decision to the U.S. Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court").   In a January 2010 memorandum decision, the Court 
remanded the matters to the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss is related to 
active service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met. 38 C.F.R. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 



A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on his 
claims by a letter dated July 2004, before initially deciding 
those claims in a rating decision dated November 2004.  The 
timing of such notice reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. I n the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

B.  Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including post-service private medical records, lay 
statements, a VA examination report, hearing testimony and 
the Veteran's multiple contentions.  The Veteran does not now 
claim that there is any outstanding evidence for VA to secure 
in support of this appeal.  

The Board notes the RO was notified in July 2004 that the 
Veteran's service treatment records were not on file and were 
apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  In a July 
2004 correspondence, the Veteran was told to complete NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  He was informed that he could submit his own records 
of treatment in the military or any other records which would 
assist in the reconstruction of his records.  The Veteran did 
not return NA Form 13055 and did not respond concerning the 
reconstruction of his records.  The Board finds that any 
further attempts to locate outstanding service treatment 
records pertaining to the Veteran's claim would be futile.  
38 C.F.R. § 3.159(c)(2).

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).

There is no medical evidence reflecting the presence of 
hearing loss disability during the period of the Veteran's 
active service. As noted above, his service medical records 
were lost in a fire or have not been found.  The Veteran's 
Certificate of Release or Discharge from Active Duty (DD Form 
214) discloses that the Veteran was a light weapons 
infantryman while in service.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the post-service medical evidence does not 
reflect evidence of a hearing loss for approximately 33 
years.  Private non-VA audiograms dated in March 1990, March 
1991, July 1992, April 1993, December 1993 show a hearing 
loss disability.

A November 1996 letter from Dr. J.M.H., the Veteran's private 
physician, to another physician related that the Veteran had 
a history of onset of tinnitus and that his history was 
significant in that for 20 or 30 years he had worked around 
noise at work, and often then did not protect his hearing.  
In this letter, Dr. J.M.H. stated that an audiogram showed 
high frequency neurosensory hearing loss and he diagnosed 
high frequency neurosensory hearing loss secondary to noise.

On VA examination in October 2004, the Veteran's audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:

HERTZ

             	500 	1000 	2000 	3000 	4000 
RIGHT 	20 	20 	35 	60 	75 
LEFT 		25 	30 	40 	60 	70

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the Veteran's right ear and 84 percent in his 
left ear.  The examiner noted that the Veteran had worn a 
hearing aide in his right ear for 7 to 8 years before this 
examination.  The examiner diagnosed severe sensory neural 
hearing loss bilaterally and opined that the Veteran was 
undoubtedly exposed to a fair amount of noise while in the 
infantry, but that there were no service medical records to 
indicate his true hearing sensitivity on discharge.  The 
examiner further noted that the Veteran had worked in noisy 
environments for nearly 40 years in the civilian sector.  He 
further opined that the Veteran's hearing loss was not as 
severe as he would expect for someone who had worked in high 
noise environments for 40 years who also had been exposed to 
a great deal of noise in service and who was now a senior 
citizen.

In an initialed memorandum or note dated in November 2006, 
Dr. J.M.H. stated that the Veteran was exposed to a hand 
grenade going off while in service and was close to rifle 
fire.  Following this he noted that the Veteran noticed some 
decrease in his hearing.  The doctor also noted the Veteran's 
history of working in the chemical industry with some noise 
for approximately 20 years.  It was noted that the Veteran's 
hearing was worse when he was in a crowd with background 
noises.  It was further noted that the Veteran had worn 
hearing aids for the past 10 years.  Dr. J.M.H. stated that 
an audiogram showed high frequency neurosensory hearing loss 
and diagnosed high frequency neurosensory hearing loss 
secondary to exposure to a hand grenade going off in service 
as well as some from the aging process.  He also opined that 
there was a direct relationship between this problem and 
noise exposure in the military.

During the Board hearing in September 2007, the Veteran and 
his wife testified that his hearing problems began shortly 
after service in 1959.  The Veteran testified that in service 
he participated in a lot of firing range training with M-1 
rifles and machine guns and that he went out on maneuvers 
with tanks and in cargo planes and on helicopters.  He said 
that he never had any hearing protection while in service.  
The Veteran said that he learned he had high frequency 
hearing loss in 1966 when he first went to work for the 
chemical plant and had to undergo an annual hearing 
evaluation.  The Veteran also testified that his places of 
employment were not too noisy and that hearing protection was 
required.  He also testified that most of his hobbies were 
quiet, such as gardening and taking care of the lawn. The 
Veteran's wife testified that she too had worked at the 
chemical plant and that it was not too noisy.

Various co-workers of the Veteran submitted signed statements 
in which they related that they had worked with the Veteran 
for many years and that he always had hearing problems or 
that workers always wore their hearing protection at the B.F. 
Goodrich plant.

The Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  While in November 2006, Dr. 
J.M.H. found a direct relationship between high frequency 
neurosensory hearing loss and noise exposure in service, this 
opinion is in direct contrast to his November 1996 letter to 
another physician wherein he diagnosed the Veteran with high 
frequency neurosensory hearing loss secondary to noise and 
noted a 20 to 30 year history of the Veteran working around 
noise at work.  As Dr. J.M.H. never reviewed the claims file, 
his opinion relied on the Veteran's history.  So this medical 
opinion can be no better than the facts alleged by the 
Veteran, and an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The 
Board additionally notes that the November 2006 opinion does 
not indicate any type of rationale for the private 
physician's opinion.

The Board notes that the VA examiner clearly did not ascribe 
noise-induced hearing loss to service and that the examiner 
cited in support the information provided by the Veteran at 
the time of the examination, the Veteran's post-service work 
history of nearly 40 years in noisy environments, his review 
of the claims file, his opinion that the Veteran's hearing 
loss was not as severe as he would have expected for someone 
who had worked in high noise environments for 40 years, and 
the Veteran's advancing years.  

The Board notes that the letter from Dr. J.M.H. dated 
November 1996 indicates that the Veteran's history was 
significant in that for greater than 20 or 30 years, he 
worked around noise at work without protection of his 
hearing.  The Board notes that the Veteran indicated during 
his hearing testimony and on a June 2006 Form 9 that his 
post-service employers required hearing protection and that 
such policy was enforced.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  The Board finds that the 
Veteran's statements after he filed his claim for disability 
concerning post-service noise exposure to be inconsistent 
with statements prior to filing his claim for entitlement to 
service connection.  In this regard, the Board notes that Dr. 
J.M.H. clearly based the facts in his November 1996 letter on 
the Veteran's account of noise exposure post-service.  Thus, 
the Board finds that the Veteran is not credible.

The Board finds that the October 2004 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the Board finds that the preponderance of the 
evidence of record does not show a nexus between the 
Veteran's current hearing loss disability and his period of 
active service.

B. Tinnitus

Initially addressing the question of a current disability, 
the Board notes that in the October 2004 VA examination, the 
examiner diagnosed subjective tinnitus.  

The medical evidence does not reflect the presence or 
treatment of tinnitus during the Veteran's period of active 
service.  As noted above, there are no service medical 
records to indicate the Veteran's hearing difficulties during 
service and whether or not he had tinnitus upon discharge.

On VA examination in October 2004, the examiner, who had 
reviewed the claims file, found that bilateral tinnitus had 
been present for approximately 20 years, though the Veteran 
heard it more in the left ear.  It was a constant low pitch 
buzzing sound which occasionally kept him from going to 
sleep.  The examiner diagnosed tinnitus and opined that it 
was less likely that his tinnitus was related to exposure to 
noise in service.

During his Board hearing in September 2007, the Veteran's 
wife testified that she met the Veteran in 1959, and that 
after they married in 1960 she frequently heard him complain 
about ringing in his ears.  She said that he had told her the 
ringing began when he heard a grenade go off in service.  In 
perhaps the winter of 1956, the Veteran testified that during 
weapons training a grenade was thrown inappropriately and 
exploded in the air about 15 feet from where he was standing 
and that was when the ringing in his ears started.  He denied 
telling the VA examiner that his tinnitus developed only 20 
years ago.  Post-service, the Veteran testified that he faced 
noise exposure at work in a chemical plant, but that he 
received hearing protection and did not encounter noise as 
great as he did in the service.  The Veteran additionally 
testified that he had hearing tests at his place of work 
since 1966.  He indicated that he was told at that time that 
he had high-frequency hearing loss.

Further, there is no competent and persuasive evidence of a 
nexus between any current tinnitus disability and service.  
There is no persuasive medical opinion to support this claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current tinnitus and service 
weighs against the Veteran's claim.  The October 2004 VA 
examiner opined that it was less likely than not that the 
Veteran's tinnitus was due to any service event.  The 
examiner based his finding on a review of the claims file and 
an interview with the Veteran.  

Concerning the Veteran's contentions that he was not asked 
when his tinnitus onset by the October 2004 VA examiner, the 
Board notes that the VA examiner had no reason to misreport 
the Veteran's statements in the context of a VA examination.  
The Board also finds that the Veteran has been found not 
credible in relation to his claim for service connection for 
bilateral hearing loss.  Thus, the Board must find that the 
Veteran's contentions are additionally not credible with 
regard to the onset of his tinnitus.   

Thus, considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.

C. Other Considerations

For all the foregoing reasons, the claims for service 
connection for hearing loss and tinnitus must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not for application in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


